DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on 05/06/2021 has been entered.
Response to Arguments
Applicant’s arguments/remarks filed on 05/06/2021 have been fully considered.
With respect to the drawing objection(s), applicant’s amendment(s) to the drawings, specification, and claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's and examiner’s amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s and examiner’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John P. Guenther on 05/27/2021.
The application has been amended as follows: 

In the claims:
1. (Currently Amended) a system for forming injection molded articles comprising:
a turret including a plurality of core plates, each core plate of the plurality of core plates including a plurality of core pins;
a first mold unit configured to form an inner injection molded layer for each of the core plates at a first turret position; and
a second mold unit configured to form an outer injection molded layer over each inner injection molded layer for each of the core plates at a third turret position;
a first end-of-arm-tooling (EOAT) plate, wherein the first EOAT plate is associated with the second mold unit, configured to be disposed on an axis between the second mold unit and the turret when the first mold unit and the second mold unit are in an open state, and configured to perform at least one of post mold cooling, sprue picking, de-gating, insert loading, part orientation, or assembly in the third turret position while the first mold unit and the second mold unit are in the open state;
a second EOAT plate, wherein the second EOAT plate is associated with a fourth turret position, configured to be disposed on an axis facing the turret in the fourth turret position when the first mold unit and the second mold unit are in a closed state, and configured to remove injection molded articles from each of the core plates at the fourth turret position while the first mold unit and the second mold unit are in the closed state;
wherein the first mold unit is configured to form the inner injection molded layer for one of the core plates simultaneously with the second mold unit forming the outer injection molded layer over the inner injection molded layer for another of the core plates on an opposing side of the turret as the one of the core plates during which the first mold unit and the second mold unit are in the closed state and configured to provide opposing clamping forces while the inner injection molded layer for [[an]]other one of the core plates disposed between the opposing core plates at a second turret position is heated;
wherein the first EOAT plate is configured to perform at least one of post mold cooling, sprue picking, de-gating, insert loading, part orientation, or assembly for each of the core plates at the third turret position after the first mold unit forms the inner injection molded layer and the second mold unit forms the outer injection molded layer and while the first mold unit and the second mold unit are in the open state;
whereinconfigured to remove injection molded articles from each of the core plates at the fourth turret position while the first mold unit forms the inner injection molded layer and the second mold unit forms the outer injection molded layer and while the first mold unit and the second mold unit are in the closed state; and
wherein the first turret position, the second turret position, the third turret position, and the fourth turret position are approximately 90 degrees rotationally offset from an adjacent position.
13. (Canceled)
14.    (Currently Amended) A method for forming injection molded articles comprising: 
providing a first mold unit, a second mold unit, and a turret including a plurality of core plates, each core plate of the plurality of core plates including a plurality of core pins, wherein the turret is disposed between the first mold unit and the second mold unit;
molding an inner injection molded layer for one of the core plates in a first turret position;
rotating the turret so that the one of the core plates is in a second turret position; 
heating the inner injection molded layer for the one of the core plates; 
rotating the turret so that the one of the core plates is in a third turret position, the third turret position opposing the first turret position, and another one of the core plates is in the first turret position;
molding an outer injection molded layer over the inner injection molded layer for the one of the core plates in the third turret position[[,]] and an inner injection molded layer for the another one of the core plates in the first turret position, wherein counteracting clamping forces are used with molding of the inner injection molded layer for the another one of the core plates and the outer injection molded layer;
providing [[using]] a first end-of-arm-tooling (EOAT) plate, wherein the first EOAT plate is associated with the second mold unit, [[and]] configured to be disposed on an axis between the second mold unit and the turret when the first mold unit and the second mold unit are in an open state, and configured to perform at least one of post mold cooling, sprue pickingwhile the first mold unit and the second mold unit are in the open state;
performing at least one of post mold cooling, sprue picking and demolding, de-gating, insert loading, part orientation, or assembly in the third turret position via the first end-of-arm-tooling plate after the first mold unit forms the inner injection molded layer and the second mold unit forms the outer injection molded layer and while the first mold unit and the second mold unit are in the open state; 
rotating the turret so that the one of the core plates is in a fourth turret position; [[and]] 
providing a second end-of-arm-tooling (EOAT) plate, wherein the second EOAT plate is associated with the fourth turret position, configured to be disposed on an axis facing the one of the core plates in the fourth turret position when the first mold unit and the second mold unit are in a closed state, and configured to remove injection molded articles from the one of the core plates in the fourth turret position while the first mold unit and the second mold unit are in the closed state; and
removing [[a]] molded articles from the the one of the core plates at the fourth turret position via the [[a]] second EOAT plate while the first mold unit forms another inner injection molded layer and the second mold unit forms another outer injection molded layer and while the first mold unit and the second mold unit are in the closed state.
15. (Currently Amended) The method of claim 14, wherein the inner injection molded layer for the another one core plates at the first turret position and the outer injection molded layer over the inner injection molded layer for the one of the core plates at the third turret position are molded at substantially the same time.
Allowable Subject Matter
Claims 1-11, 14-15, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A primary reason why it is deemed novel and non-obvious over the prior art of record to an injection molding system/method as instantly claimed is that the prior art of record neither teaches nor 
Therefore, claims 1-11, 14-15, and 19-20 are deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743